Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur in the syllabus and in the majority opinion. I, however, dissent from the reversal of the verdict of guilty as to attempted rape and the death penalty conviction.
The majority contends that appellant’s conviction of attempted rape was “based wholly upon circumstantial *242evidence.” This is not entirely consistent with the record. Dale L. Laux of the Ohio Bureau of Criminal Identification and Investigation testified that he did testing upon the clothing of the deceased. He testified that when examining the jeans of the decedent he observed “a white crystalline stain, very obvious to me when I pulled it right out of the bucket.” Laux testified that he found the stain tested positive for amylase, which is contained in saliva. He additionally tested the stain for blood grouping and found that it was type “A”; appellant is also type “A.” It must be conceded that thirty-two percent of Caucasians would be type “A” secretors. However, neither the decedent nor her boyfriend, Thomas Grimm, was a type “A” secretor. Rather, they both were type “0.” Thus, we have a saliva stain in the crotch area of decedent’s jeans which through blood-grouping tests matched the appellant’s saliva. In addition, the body of decedent was found in a partially disrobed condition with her shirt pulled up toward her breasts and her jeans unzipped and partially pulled down. She was wearing neither panties nor shoes.
From the foregoing, there were sufficient facts for a jury to find that appellant had taken a “ ‘* * * substantial step in a course of conduct planned to culminate in his commission of the crime. * * State v. Jester (1987), 32 Ohio St. 3d 147, 152, 512 N.E. 2d 962, 968, quoting State v. Woods (1976), 48 Ohio St. 2d 127, 2 O.O. 3d 289, 357 N.E. 2d 1059, paragraph one of the syllabus. I agree with the court of appeals, which stated, “[cjertainly this evidence suggests an attempt at sexual conduct, i.e., cunnilingus. The fact [that] the victim was severely bruised about the head and strangled before she died supplies sufficient evidence of compulsion into the sexual conduct by force. * * *” In other words, attempted rape could be inferred from evidence that a saliva stain was found on the victim’s jeans in the crotch area, which stain was linked to the appellant by blood grouping, and that the victim’s clothes were in disarray in that she had no panties on, her shirt was raised up toward her breasts, her jeans were lowered and unzipped, she was wearing no shoes, and, lastly, other parts of her clothing and jewelry were missing. The jury could reasonably conclude from the disarray of the clothing and the bruises about the -victim’s head, including those caused by strangulation, that she had been forcibly undressed and that attempted sexual conduct had taken place. The foregoing conduct is strongly corroborative of the appellant’s criminal purpose and therefore constitutes a substantial step in attempting to commit rape. Jester, supra.
There was sufficient evidence to submit this issue to the jury and from which the jury could conclude beyond a reasonable doubt that the appellant had in fact attempted to rape the victim. Based upon the foregoing, I would not substitute my judgment for that of the trier of fact, and as a result I would affirm the court of appeals and reinstate the verdict and the sentence of death.